
	
		II
		111th CONGRESS
		1st Session
		S. 1312
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2009
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage, as supplies associated with the injection of insulin, of
		  containment, removal, decontamination and disposal of home-generated needles,
		  syringes, and other sharps through a sharps container,
		  decontamination/destruction device, or sharps-by-mail program or similar
		  program under part D of the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Safe Needle Disposal
			 Coverage Act of 2009.
		2.Coverage of
			 containment, removal, decontamination and disposal of home-generated needles,
			 syringes, and other sharps through a sharps container,
			 decontamination/destruction device, or sharps-by-mail program or similar
			 program under Medicare part D
			(a)In
			 generalSection 1860D–2(e)(1)(B) of the Social Security Act (42
			 U.S.C. 1395w–102(e)(1)(B)) is amended by inserting after regulations of
			 the Secretary the following: and including devices approved for
			 home use by the Food and Drug Administration for the safe and effective
			 containment, removal, decontamination and disposal of home-generated needles,
			 syringes, and other sharps through a sharps container,
			 decontamination/destruction device, or sharps-by-mail program or similar
			 program.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2010.
			
